DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, claims 1-5 and 23-27 in the reply filed on 12/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 17-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. 

In the claims filed on 12/06/2021, claims 17-22 are improperly withdrawn as the limitations of the claims have been crossed out. The limitations of claims 17-22 should be added back with underline as the claims are not canceled. Furthermore, the claims should be labeled as “(Withdrawn-currently amended)”. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cousins et al. (U.S. Patent No. 6523624). 	
In regards to claim 1, Cousins teaches a drive segment (drive segment 17; Figs. 1-7) comprising:
 an axis of rotation (dashed line as labeled below in the annotated version of Fig. 5) and a base plane (at 18; Fig. 5) extending perpendicular from the axis of rotation (as shown below) through the center of said drive segment (17), a first end (top end, above 18 as shown below; Fig. 5) and a second end (bottom end, below 18);

    PNG
    media_image1.png
    515
    533
    media_image1.png
    Greyscale

Figure 5 (annotated)
 at least two teeth (18a, 25) positioned on each side of the base plane (18) and forming a portion of the first end (top end, above 18) and second end (bottom end, below 18), each tooth comprising a drive face (19a), a top land (25c) and a flank (34);
 at least two webbing sections (as shown above) connecting the at least two teeth (18a, 25), each webbing section comprising a bottom land (34, 35a) and forming a portion of the first end (top end, above 18 as shown below; Fig. 5) and a second end (bottom end, below 18), each bottom land (34, 35a) adjacent to a tooth drive face (19a);
 wherein an angle formed by a drive face (19a) and the base plane (at 18) form an angle of less than 90 degrees (the angle "F" defined by each drive face 19a and the flat edge of the corresponding exterior spline 19 is typically about 90 degrees which can include values less than 90 degrees, e.g. 89.9 degrees; Col. 5 lines 52-55) 
(Fig. 1) wherein the adjacent drive segments permit articulation and transference of torque of the flexible spline member around a radius (the sectional drive system of this invention can also be implemented to transmit rotational power from substantially any drive system to an output apparatus, drive or other system under circumstances where the rotational power is to be transmitted in an offset or a curved line; Col. 1 lines 53-58); and 
wherein the intersection of a drive face (18) and top land (25c) on a tooth defines a leading edge (30; Fig. 4, 5) and wherein a projection of the leading edge deviates from the axis of rotation opposite the direction of rotation to define an offset angle (offset shown by the dashed line with respect to the center of the segment (where the axis of rotation would be) below.).

    PNG
    media_image2.png
    375
    374
    media_image2.png
    Greyscale

Figure 7 (annotated)

However, Cousins is silent regarding the offset angle being no greater than 5 degrees.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

In regards to claim 2, Cousins teaches a drive segment (drive segment 17; Figs. 1-7) comprising:
an axis of rotation (dashed line as labeled below in the annotated version of Fig. 5) and a base plane (at 18; Fig. 5) extending perpendicular from the axis of rotation (as shown below) through the center of said drive segment (17), a first end (top end, above 18 as shown below; Fig. 5) and a second end (bottom end, below 18);

    PNG
    media_image1.png
    515
    533
    media_image1.png
    Greyscale

Figure 5 (annotated)
(18a, 25) positioned on each side of the base plane (18) and forming a portion of the first end (top end, above 18) and second end (bottom end, below 18), each tooth comprising a drive face (19a), a top land (25c) and a flank (34);
at least two webbing sections (as shown above) connecting the at least two teeth (18a, 25), each webbing section comprising a bottom land (34, 35a) and forming a portion of the first end (top end, above 18 as shown below; Fig. 5) and a second end (bottom end, below 18), each bottom land (34, 35a) adjacent to a tooth drive face (19a);
 wherein an angle formed by a drive face (19a) and its adjoining bottom land (34, 35a) form an angle of less than 90 degrees (the angle "F" defined by each drive face 19a and the flat edge of the corresponding exterior spline 19 is typically about 90 degrees, which can include values less than 90 degrees, e.g. 89.9 degrees;; Col. 5 lines 52-55); 
wherein a series of connected drive segments form a flexible spline member wherein the adjacent drive segments permit articulation and transference of torque of the flexible spline member around a radius (The sectional drive system of this invention can also be implemented to transmit rotational power from substantially any drive system to an output apparatus, drive or other system under circumstances where the rotational power is to be transmitted in an offset or a curved line; Col. 1 lines 53-58)); and
wherein the intersection of a drive face (18) and top land (25c) on a tooth defines a leading edge (30; Fig. 4, 5) and wherein a projection of the leading edge deviates from the axis of rotation opposite the direction of rotation to define an offset angle (offset shown by the dashed line with respect to the center of the segment (where the axis of rotation would be) below.).

    PNG
    media_image2.png
    375
    374
    media_image2.png
    Greyscale

Figure 7 (annotated)

However, Cousins is silent regarding the offset angle being no greater than 5 degrees.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the offset angle of Cousins to be no greater than 5 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

In regards to claim 3, Cousins teaches a drive segment (drive segment 17; Figs. 1-7) comprising: 
an axis of rotation (dashed line as labeled below in the annotated version of Fig. 5) and a base plane (at 18; Fig. 5) extending perpendicular from the axis of rotation (as shown below) (17), a first end (top end, above 18 as shown below; Fig. 5) and a second end (bottom end, below 18);

    PNG
    media_image1.png
    515
    533
    media_image1.png
    Greyscale

Figure 5 (annotated)
 at least two teeth (18a, 25) positioned on each side of the base plane (18) and forming a portion of the first end (top end, above 18) and second end (bottom end, below 18), each tooth comprising a drive face (19a), a top land (25c) and a flank (34);
 at least two webbing sections (as shown above) connecting the at least two teeth (18a, 25), each webbing section comprising a bottom land (34, 35a) and forming a portion of the first end (top end, above 18 as shown below; Fig. 5) and a second end (bottom end, below 18), each bottom land (34, 35a) adjacent to a tooth drive face (19a);
 wherein an angle formed by a drive face (19a) and its adjoining top land (25c) form an angle of less than 90 degrees (the angle "F" defined by each drive face 19a and the flat edge of the corresponding exterior spline 19 is typically about 90 degrees, which can include values less than 90 degrees, e.g. 89.9 degrees; Col. 5 lines 52-55); 
wherein a series of connected drive segments form a flexible spline member (Fig. 1) wherein the adjacent drive segments permit articulation and transference of torque of the flexible spline member around a radius (The sectional drive system of this invention can also be implemented to transmit rotational power from substantially any drive system to an output apparatus, drive or other system under circumstances where the rotational power is to be transmitted in an offset or a curved line; Col. 1, lines 53-58); and 
wherein the intersection of a drive face (18) and top land (25c) on a tooth defines a leading edge (30; Fig. 4, 5) and wherein a projection of the leading edge deviates from the axis of rotation opposite the direction of rotation to define an offset angle (offset shown by the dashed line with respect to the center of the segment (where the axis of rotated would be) below.).

    PNG
    media_image2.png
    375
    374
    media_image2.png
    Greyscale

Figure 7 (annotated)



It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the offset angle of Cousins to be no greater than 5 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

In regards to claim 4, Cousins teaches a drive segment (drive segment 17; Figs. 1-7) comprising: 
an axis of rotation (dashed line as labeled below in the annotated version of Fig. 5) and a base plane (at 18; Fig. 5) extending perpendicular from the axis of rotation (as shown below) through the center of said drive segment (17), a first end (top end, above 18 as shown below; Fig. 5) and a second end (bottom end, below 18);

    PNG
    media_image1.png
    515
    533
    media_image1.png
    Greyscale

Figure 5 (annotated)
 at least two teeth (18a, 25) positioned on each side of the base plane (18) and forming a portion of the first end (top end, above 18) and second end (bottom end, below 18), each tooth comprising a drive face (19a), a top land (along 25c) and a flank (34);
 at least two webbing sections (as shown above) connecting the at least two teeth (18a, 25), each webbing section comprising a bottom land (34, 35a) and forming a portion of the first end (top end, above 18 as shown below; Fig. 5) and a second end (bottom end, below 18), each bottom land (34, 35a) adjacent to a tooth drive face (19a);
wherein an angle formed by a top land (along 25c) and the base plane (18) form an angle opening towards the axis of rotation of less than 90 degrees (an exterior spline face 25c of each interior spline 25 is disposed at an angle "A" of from about 15 degrees to about 20 degrees and preferably, about 17 degrees; Fig. 5, Col. 6 lines 1-4); 
(Fig. 1) wherein the adjacent drive segments permit articulation and transference of torque of the flexible spline member around a radius (The sectional drive system of this invention can also be implemented to transmit rotational power from substantially any drive system to an output apparatus, drive or other system under circumstances where the rotational power is to be transmitted in an offset or a curved line; Col. 1 lines 53-58); and 
wherein the intersection of a drive face (18) and top land (25c) on a tooth defines a leading edge (30; Fig. 4, 5) and wherein a projection of the leading edge deviates from the axis of rotation opposite the direction of rotation to define an offset angle (offset shown by the dashed line with respect to the center of the segment (where the axis of rotated would be) below.).
   
    PNG
    media_image2.png
    375
    374
    media_image2.png
    Greyscale

Figure 7 (annotated)

However, Cousins is silent regarding the offset angle being no greater than 5 degrees.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.


In regards to claim 5, Cousins teaches a drive segment (drive segment 17; Figs. 1-7) comprising: 
an axis of rotation (dashed line as labeled below in the annotated version of Fig. 5) and a base plane (at 18; Fig. 5) extending perpendicular from the axis of rotation (as shown below) through the center of said drive segment (17), a first end (top end, above 18 as shown below; Fig. 5) and a second end (bottom end, below 18);

    PNG
    media_image1.png
    515
    533
    media_image1.png
    Greyscale

 Figure 5 (annotated)
 at least two teeth (18a, 25) positioned on each side of the base plane (18) and forming a portion of the first end (top end, above 18) and second end (bottom end, below 18), each tooth comprising a drive face (19a), a top land (25c) and a flank (34);
 at least two webbing sections (as shown above) connecting the at least two teeth (18a, 25), each webbing section comprising a bottom land (34, 35a) and forming a portion of the first end (top end, above 18 as shown below; Fig. 5) and a second end (bottom end, below 18), each bottom land (34, 35a) adjacent to a tooth drive face (19a);
 wherein an angle formed by a bottom land (34, 35a) and the base plane (18) form an angle opening towards the axis of rotation of less than 90 degrees (the plane of each sloped base surface 34 is disposed at an angle "B" of from about 15 degrees to about 20 degrees, and preferably, about 17 degrees with respect to the plane of the corresponding adjacent front base surface 18a; Fig. 5, Col. 5, lines 30-32)
wherein a series of connected drive segments form a flexible spline member (Fig. 1) wherein the adjacent drive segments permit articulation and transference of torque of the flexible spline member around a radius (The sectional drive system of this invention can also be implemented to transmit rotational power from substantially any drive system to an output apparatus, drive or other system under circumstances where the rotational power is to be transmitted in an offset or a curved line; Col. 1 lines 53-58); and 
wherein the intersection of a drive face (18) and top land (25c) on a tooth defines a leading edge (30; Fig. 4, 5) and wherein a projection of the leading edge deviates from the axis of rotation opposite the direction of rotation to define an offset angle (offset shown by the dashed line with respect to the center of the segment (where the axis of rotated would be) below.).

    PNG
    media_image2.png
    375
    374
    media_image2.png
    Greyscale

 				Figure 7 (annotated)
However, Cousins is silent regarding the offset angle being no greater than 5 degrees.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the offset angle of Cousins to be no greater than 5 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.


In regards to claim 23, Cousins teaches the drive segment of claim 1, wherein when torque is applied to a series of connected drive segments (17) the drive segments exert force to self-center and align along the axis of rotation (The engagement of the drive faces 19a (FIG. 4) of the exterior splines 19 on one of the drive segments 17 engaging the drive faces 25a (FIG. 15) of the respective interior splines 25 allows the segments to stay self-centered and aligned. This is shown in at least figure 1, where the segments 17 maintain alignment when the segments 17 are bending in different directions; Fig. 1-7, Col. 7 lines 9-31).  

In regards to claim 24, Cousin teaches the drive segment of claim 2, wherein when torque is applied to a series of connected drive segments (17) the drive segments exert force to self-center and align along the axis of rotation (The engagement of the drive faces 19a (FIG. 4) of the exterior splines 19 on one of the drive segments 17 engaging the drive faces 25a (FIG. 15) of the respective interior splines 25 allows the segments to stay self-centered and aligned. This is shown in at least figure 1, where the segments 17 maintain alignment when the segments 17 are bending in different directions; Fig. 1-7, Col. 7 lines 9-31.).  

In regards to claim 25, Cousins teaches the drive segment of claim 3, wherein when torque is applied to a series of connected drive segments (17) the drive segments exert force to self-center and align along the axis of rotation (The engagement of the drive faces 19a (FIG. 4) of the exterior splines 19 on one of the drive segments 17 engaging the drive faces 25a (FIG. 15) of the respective interior splines 25 allows the segments to stay self-centered and aligned. This is shown in at least figure 1, where the segments 17 maintain alignment when the segments 17 are bending in different directions; Fig. 1-7, Col. 7 lines 9-31.).  

In regards to claim 26, Cousins teaches the drive segment of claim 4, wherein when torque is applied to a series of connected drive segments (17) the drive segments exert force to self-center and align along the axis of rotation (The engagement of the drive faces 19a (FIG. 4) of the exterior splines 19 on one of the drive segments 17 engaging the drive faces 25a (FIG. 15) of the respective interior splines 25 allows the segments to stay self-centered and aligned. This is shown in at least figure 1, where the segments 17 maintain alignment when the segments 17 are bending in different directions; Fig. 1-7, Col. 7 lines 9-31.).  

In regards to claim 27, Cousins teaches the drive segment of claim 5, wherein when torque is applied to a series of connected drive segments (17) the drive segments exert force to self-center and align along the axis of rotation (The engagement of the drive faces 19a (FIG. 4) of the exterior splines 19 on one of the drive segments 17 engaging the drive faces 25a (FIG. 15) of the respective interior splines 25 allows the segments to stay self-centered and aligned. This is shown in at least figure 1, where the segments 17 maintain alignment when the segments 17 are bending in different directions; Fig. 1-7, Col. 7 lines 9-31.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAMIA QUAIM/
Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676